DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 12 October 2021 has been considered and entered. Accordingly, claims 1-26 are pending in this application. Claims 1, 6, 10, 15, 19, and 23 are currently amended; claims 2-5, 7-9, 11-14, 16-18, 20-22, and 24-26 are original.

Claim Objections
Claim 5 is objected to because of the following informalities:  As to claim 5, lines 4-5, there is no antecedent basis for “the time window of the license plate recognition timestamp.” Applicant may have intended this to recite “a time window of the license plate recognition timestamp.”  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term proximate does not set a clear boundary of how close in time on either side of a given license plate recognition event that an access event would need to be in order to identify that an event is “proximate.” Accordingly, said one of ordinary skill in the art would not readily be able to ascertain the limits as to what access events Applicant considers occurring “proximate in time to” the set of license plate recognition events so as to understand the meets and bounds of the claims as one person’s interpretation of what is proximate could vary greatly from another person’s. Accordingly, the scope of claims 1 and 10 cannot be properly ascertained, rendering the claims indefinite.

Claims 2 and 11 are interpreted to clarify the proximity in time by establishing that there is a set time window to constrain the boundaries of what is “proximate”. As such, these claims cure the deficiencies of claims 1 and 10 respectively and are not rejected under 35 USC §112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 11, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Petrey, JR (previously presented)(US 2020/0410251 A1), hereinafter Petrey, in view of Kuenzi et al. (previously presented)(WO 2020/014311 A1), hereinafter Kuenzi.

As to claim 1, Petrey discloses a computer-implemented method comprising:
receiving, at a computing device, a query comprising a license plate number ([0050], Lines 1-2; [0054], A license plate ID (hereinafter LPN) of a vehicle is received and correlated with at least one of a set of stored electronic device identifiers (hereinafter EDIs), i.e. a license plate number is used as a query to compare to data to correlate to the EDIs.);
obtaining, at the computing device, a set of license plate recognition events that correspond to the license plate number and a set of access events of a plurality of users ([0048]; [0054], Lines 8-13, In performing the correlation search, A set of time stamps of the set of captured images corresponding to the LPN is obtained, i.e. a set of license plate recognition events, and compared to a set of time stamps of the set of stored EDIs, i.e. a set of access events since they’re detected upon entry in an electronic device detection zone ([0033], Lines 1-6). Each EDI corresponding to a user ([0038]; [0039]);
determining, at the computing device, one or more associated events for each respective user from at least a subset of the plurality of users based on one or more access events in the set of access events for the respective user that occur proximate in time to the set of license plate recognition events ([0054], The timestamps for the LPN images are compared to a set of time stamps of users’ access events at a corresponding proximate time as represented by their EDIs to determine an event for an electronic device which corresponds to a user as represented by a correlated EDI. Thus, the correlated EDI represents an associated event for a user, that user being a subset of the plurality of users of all EDI timestamps around the LPN timestamps being compared.);
([0055]; [0066], Personal identification information is retrieved corresponding to the correlated LPN which includes identifying a specific individual, i.e. identifying at least one candidate user.); and
outputting, by the computing device, an indication that the at least one candidate user is a candidate for the license plate number for presentation on a display device (Fig. 5; [0056]; [0069], The information corresponding to the candidate user is displayed as an alert.).
Petrey does not disclose determining, at the computing device, a confidence score for each respective user based on the one or more associated events for the respective user, each confidence score indicative of a degree of match between the respective user and the license plate number; and identifying, at the computing device, at least one candidate user for the license plate number based at least in part on the confidence score of the at least one candidate user [emphasis added].
However, Kuenzi discloses determining, at the computing device, a confidence score for each respective user based on the one or more associated events for the respective user ([0032]; [0033]; [0054], A confidence score that an identified respective user is who they appear to be is determined based on one or more associated events such as those corresponding to a pattern of access matching observed events.), each confidence score indicative of a degree of match between the respective user and the license plate number ([0054]; [0061], “a confidence level of the association between the credential and the customer’s face” is used to reflect how sure of a match between a person and credential. The credential can be the license plate. Thus, the confidence level is a confidence score of a match between the user from the face and the license plate number as claimed.); and 
identifying, at the computing device, at least one candidate user for the license plate number based at least in part on the confidence score of the at least one candidate user ([0054]; [0058], The user is identified based on the confidence score which is based in part on being matched with an identified license plate number.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Petrey with the teachings of Kuenzi by modifying Petrey such that the correlation steps used to identify the candidate users determines a confidence score for the users based on historical activity using the timestamp data recorded by Petrey including comparing access events to be within an expected window of time of license plate recognition like Kuenzi ([0052]; [0054]; [0058]). The motivation for doing so would have been to provide a level of confidence in determining whether an access event of Petrey is by a suspicious person and who the person is.

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein each of the one or more associated events for the respective user corresponds to a given license plate recognition event in the set of license plate recognition events that has a corresponding access event in the set of access events for the respective user that occurs in a time window of the given license plate recognition event (Petrey, [0048]; [0054], Lines 8-13, Kuenzi, [0054]; [0058]. As previously modified, Kuenzi suggests recognizing the access events within a time frame, i.e. window, of the license plate identification event to determine a score to positively identify an associate user.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 1 above.

As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, Petrey, as previously modified with Kuenzi and Smith, discloses wherein determining the confidence score comprises:
calculating a statistical parameter of a set of time differences between the one or more associated events for each respective user (Kuenzi, [0054], Lines 5-10, A difference to a past time frame, i.e. a statistical parameter, can be determined and the confidence level adjusted accordingly.); and
calculating the confidence score for each respective user based on the statistical parameter for the respective user (Kuenzi, [0054], Lines 5-10, A difference to a past time frame, i.e. a statistical parameter, can be determined and the confidence level adjusted accordingly.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 1 above.


As to claim 10, Petrey discloses a computer-implemented method comprising:
receiving, at a computing device, a query comprising an identifier of a user ([0051], [0054], A face of an individual, i.e. an identifier of a user, is received and correlated with at least one of a set of stored electronic device identifiers (hereinafter EDIs), and a set of license plate IDs (hereinafter LPNs).);
obtaining, at the computing device, a set of access events of the user based on the identifier and a set of license plate recognition events of a plurality of license plate numbers ([0048]; [0054], Lines 8-13, In performing the correlation search, A set of time stamps of the set of captured images corresponding to the LPN is obtained, i.e. a set of license plate recognition events, and compared to a set of time stamps of the set of stored EDIs, i.e. a set of access events since they’re detected upon entry in an electronic device detection zone ([0033], Lines 1-6). Each EDI corresponding to a user ([0038]; [0039]);
determining, at the computing device, one or more associated events for each respective license plate number from at least a subset of the plurality of license plate numbers based on one or more license plate recognition events in the set of license plate recognition events for the respective license plate number that occur proximate in time to the set of access events ([0054], The timestamps for the LPN images, which are from license plate recognition events, are compared to a set of time stamps of users’ access events at a corresponding proximate time as represented by their EDIs to determine an event for an electronic device which corresponds to a user as represented by a correlated EDI.);
([0054]; A license plate of the user is correlated with the face, thus identifying a candidate LPN.); and
outputting, by the computing device, an indication that the at least one candidate license plate number is a candidate for the user for presentation on a display device (Fig. 5; [0056]; [0069]).
Petrey does not disclose determining, at the computing device, a confidence score for each respective license plate number based on the one or more associated events for the respective license plate number, each confidence score indicative of a degree of match between the respective license plate number and the user; and identifying, at the computing device, at least one candidate license plate number for the user based at least in part on the confidence score of the at least one candidate license plate number [emphasis added].
However, Kuenzi discloses determining, at the computing device, a confidence score for each respective user based on the one or more associated events for the respective license plate number ([0032]; [0033]; [0035]; [0054], A confidence score that an identified respective user is who they appear to be is determined based on one or more associated events such as those corresponding to a pattern of access matching observed events which includes matching the LPN of the user.), each confidence score indicative of a degree of match between the respective license plate number and the user ([0054]; [0061], “a confidence level of the association between the credential and the customer’s face” is used to reflect how sure of a match between a person and credential. The credential can be the license plate. Thus, the confidence level is a confidence score of a match between the user from the face and the license plate number as claimed.); and 
identifying, at the computing device, at least one candidate user for the license plate number based at least in part on the confidence score of the at least one candidate user ([0054]; [0058], The user is identified based on the confidence score which is based in part on being matched with an identified license plate number.).
Kuenzi examples identifies a user to a license plate in a similar manner as claimed, but does not explicitly match a license plate to a user using a determined score, although Kuenzi does disclose training the system to recognize a car license plate using the machine learning techniques applied to the face of the user ([0058]; [0061]), the face being used in the scoring for identifying a user in the passages cited above.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Petrey with the teachings of Kuenzi by first modifying Kuenzi to implement the machine learning of license plates to users as is done with the face more explicitly by determining the confidence score for each license plate based on the one or more associated events and identifying a candidate license plate for the user as a result of the machine learning accordingly to thus render obvious “determining, at the computing device, a confidence score for each respective license plate number based on the one or more associated events for the respective license plate number; and identifying, at the computing device, at least one candidate license plate number for the user based at least in part on the confidence score of the at least one candidate license plate number”. The motivation for doing so would have been to enable machine learning of the license plates (Kuenzi, [0058]; [0061]). It would then have been obvious to said artisan to modify Petrey such that the correlation steps used to correlate license plates to the users uses a confidence score determined for the license based on historical activity using the timestamp data recorded by Petrey including comparing access events to be within an expected window of time of license plate recognition like Kuenzi and as modified above ([0052]; [0054]; [0058]). The motivation for doing so would have been to provide a level of confidence in determining whether an access event corresponding to a license plate number Petrey is by a suspicious person and who the person is.

As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein each of the one or more associated events for the respective license plate number corresponds to a given license plate recognition event in the set of license plate recognition events corresponding to the license plate number that occurs in a time window of a corresponding access event of the user in the set of access events (Petrey, [0048]; [0054], Lines 8-13, Kuenzi, [0054]; [0058]. As previously modified, Kuenzi suggests recognizing the access events within a time frame, i.e. window, of the license plate identification event to determine a score to positively identify an associate user.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 10 above.   

As to claim 18, the claim is rejected for the same reasons as claim 10 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score comprises:
calculating a statistical parameter of a set of time differences between the one or more associated events for each respective license plate number (Kuenzi, [0054], Lines 5-10, A difference to a past time frame, i.e. a statistical parameter, can be determined and the confidence level adjusted accordingly.); and
calculating the confidence score for each respective license plate number based on the statistical parameter for the respective license plate number (Kuenzi, [0054], Lines 5-10, A difference to a past time frame, i.e. a statistical parameter, can be determined and the confidence level adjusted accordingly.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 10 above.   

As to claim 19, Petrey discloses a computer-implemented method comprising:
receiving, at a computing device, a query comprising a license plate number ([0050], Lines 1-2; [0054], A license plate ID (hereinafter LPN) of a vehicle is received and correlated with at least one of a set of stored electronic device identifiers (hereinafter EDIs), i.e. a license plate number is used as a query to compare to data to correlate to the EDIs.);
obtaining, at the computing device, a set of license plate recognition events that correspond to the license plate number and a set of access events of a plurality of users ([0048]; [0054], Lines 8-13, In performing the correlation search, A set of time stamps of the set of captured images corresponding to the LPN is obtained, i.e. a set of license plate recognition events, and compared to a set of time stamps of the set of stored EDIs, i.e. a set of access events since they’re detected upon entry in an electronic device detection zone ([0033], Lines 1-6). Each EDI corresponding to a user ([0038]; [0039]);
identifying, at the computing device, at least one candidate user for the license plate number ([0055]; [0066], Personal identification information is retrieved corresponding to the correlated LPN which includes identifying a specific individual, i.e. identifying at least one candidate user.); and
outputting, by the computing device, an indication that the at least one candidate user is a candidate for the license plate number for presentation on a display device (Fig. 5; [0056]; [0069], The information corresponding to the candidate user is displayed as an alert.).
Petrey does not disclose determining, at the computing device, a confidence score for each respective user from at least a subset of the plurality of users based on a statistical correlation between access events for the respective user in the set of access events and at least some license plate recognition events in the set of license plate recognition events, each confidence score indicative of a degree of match between the respective user and the license plate number;
identifying, at the computing device, at least one candidate user for the license plate number based at least in part on the confidence score [emphasis added].
However, Kuenzi discloses determining, at the computing device, a confidence score for each respective user from at least a subset of the plurality of users based on a statistical correlation between access events for the respective user in the set of access events and at ([0032]; [0033]; [0054], A confidence score that an identified respective user is who they appear to be is determined based on one or more associated events such as those corresponding to a pattern of access matching observed events. The score represents a confidence, and based on historical comparisons forming a ‘statistical correlation’ with a threshold as to whether it is accurate. The claim does not place any restrictions on what a ‘statistical correlation’ is.) , each confidence score indicative of a degree of match between the respective user and the license plate number ([0054]; [0061], “a confidence level of the association between the credential and the customer’s face” is used to reflect how sure of a match between a person and credential. The credential can be the license plate. Thus, the confidence level is a confidence score of a match between the user from the face and the license plate number as claimed.);
identifying, at the computing device, at least one candidate user for the license plate number based at least in part on the confidence score ([0054]; [0058], The user is identified based on the confidence score which is based in part on being matched with an identified license plate number.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Petrey with the teachings of Kuenzi by modifying Petrey such that the correlation steps used to identify the candidate users determines a confidence score for the users based on historical activity using the timestamp data recorded by Petrey including comparing access events to be within an expected window of time of license plate recognition like Kuenzi ([0052]; [0054]; [0058]). The motivation for doing 

As to claim 20, the claim is rejected for the same reasons as claim 19 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score for each respective user comprises calculating the confidence score for each respective user based on proximity in time between the access events for the respective user and the at least some license plate recognition events (Petrey, [0054], the time stamps are compared for proximity to determine matches between LPN and EDI events.; Kuenzi, [0044]; [0052]; [0054], Access actions are determined as to whether they occur within a same time frame, i.e. determining time differences to determine if it is within the time frame, and is used in determining the confidence level.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 19 above.

As to claim 21, the claim is rejected for the same reasons as claim 19 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score for each respective user comprises calculating the confidence score for each respective user based on a measure of variability between the access events for the respective user and the at least some license plate recognition events (Kuenzi, [0054], Lines 5-10, A variance to a past time frame can be determined and the confidence level adjusted accordingly.).


As to claim 22, the claim is rejected for the same reasons as claim 19 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score for each respective user comprises calculating the confidence score for each respective user based on a variance between the access events for the respective user and the at least some license plate recognition events (Kuenzi, [0054], Lines 5-10, A variance to a past time frame can be determined and the confidence level adjusted accordingly.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 19 above.

As to claim 23, Petrey discloses a computer-implemented method comprising:
receiving, at a computing device, a query comprising an identifier of a user ([0051], [0054], A face of an individual, i.e. an identifier of a user, is received and correlated with at least one of a set of stored electronic device identifiers (hereinafter EDIs), and a set of license plate IDs (hereinafter LPNs).);
obtaining, at the computing device, a set of access events of the user based on the identifier and a set of license plate recognition events of a plurality of license plate numbers ([0048]; [0054], Lines 8-13, In performing the correlation search, A set of time stamps of the set of captured images corresponding to the LPN is obtained, i.e. a set of license plate recognition events, and compared to a set of time stamps of the set of stored EDIs, i.e. a set of access events since they’re detected upon entry in an electronic device detection zone ([0033], Lines 1-6). Each EDI corresponding to a user ([0038]; [0039]);
identifying, at the computing device, at least one candidate license plate number for the user ([0054]; A license plate of the user is correlated with the face, thus identifying a candidate LPN.); and
outputting, by the computing device, an indication that the at least one candidate license plate number is a candidate for the user for presentation on a display device (Fig. 5; [0056]; [0069]).
Petrey does not disclose determining, at the computing device, a confidence score for each respective license plate number from at least a subset of the plurality of license plate numbers based on a statistical correlation between license plate recognition events for the respective license plate number in the set of license plate recognition events and at least some access events in the set of access events, each confidence score indicative of a degree of match between the respective license plate number and the user; identifying, at the computing device, at least one candidate license plate number for the user based at least in part on the confidence score of the at least one candidate license plate number [emphasis added].
However, Kuenzi discloses determining, at the computing device, a confidence score for each respective user number from at least a subset of the plurality of license plate numbers based on a statistical correlation between license plate recognition events for the respective license plate number in the set of license plate recognition events and at least some access events in the set of access events ([0032]; [0033]; [0054], A confidence score that an identified respective user is who they appear to be is determined based on one or more associated events such as those corresponding to a pattern of access matching observed events which includes matching the LPN of the user. The score represents a confidence, and based on historical comparisons forming a ‘statistical correlation’ with a threshold as to whether it is accurate. The claim does not place any restrictions on what a ‘statistical correlation’ is.) , each confidence score indicative of a degree of match between the respective license plate number and the user ([0054]; [0061], “a confidence level of the association between the credential and the customer’s face” is used to reflect how sure of a match between a person and credential. The credential can be the license plate. Thus, the confidence level is a confidence score of a match between the user from the face and the license plate number as claimed.); and 
identifying, at the computing device, at least one candidate user for the license plate number based at least in part on the confidence score of the at least one candidate user ([0054]; [0058], The user is identified based on the confidence score which is based in part on being matched with an identified license plate number.).
Kuenzi examples identifies a user to a license plate in a similar manner as claimed, but does not explicitly match a license plate to a user using a determined score, although Kuenzi does disclose training the system to recognize a car license plate using the machine learning techniques applied to the face of the user ([0058]; [0061]), the face being used in the scoring for identifying a user in the passages cited above.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Petrey with the teachings of Kuenzi by first modifying Kuenzi to implement the machine learning of license plates to users as is done with the face more explicitly by determining the confidence score for each license plate (Kuenzi, [0058]; [0061]). It would then have been obvious to said artisan to modify Petrey such that the correlation steps used to correlate license plates to the users uses a confidence score determined for the license based on historical activity using the timestamp data recorded by Petrey including comparing access events to be within an expected window of time of license plate recognition like Kuenzi and as modified above ([0052]; [0054]; [0058]). The motivation for doing so would have been to provide a level of confidence in determining whether an access event corresponding to a license plate number Petrey is by a suspicious person and who the person is.


As to claim 24, the claim is rejected for the same reasons as claim 23 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score for each respective license plate number comprises calculating the confidence score for each respective license plate number based on proximity in time between the license plate recognition events for the respective license plate number and the at least some access events Petrey, [0054], the time stamps are compared for proximity to determine matches between LPN and EDI events.; Kuenzi, [0044]; [0052]; [0054], Access actions are determined as to whether they occur within a same time frame, i.e. determining time differences to determine if it is within the time frame, and is used in determining the confidence level.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 19 above.

As to claim 25, the claim is rejected for the same reasons as claim 23 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score for each respective license plate number comprises calculating the confidence score for each respective license plate number based on a measure of variability between the license plate recognition events for the respective license plate number and the at least some access events (Kuenzi, [0054], Lines 5-10, A variance to a past time frame can be determined and the confidence level adjusted accordingly.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 23 above.

As to claim 26, the claim is rejected for the same reasons as claim 23 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score for each respective license plate number comprises calculating the confidence score for each respective license plate number based on a variance between the license plate recognition events for the respective license plate number and the at least some access events (Kuenzi, [0054], Lines 5-10, A variance to a past time frame can be determined and the confidence level adjusted accordingly.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 23 above.

Claims 3, 4, 6, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrey and Kuenzi as applied above, and further in view of Smith (previously presented)(US 9,031,948 B1).

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Petrey, as previously modified with Kuenzi, does not disclose wherein determining the confidence score comprises:
calculating a relative frequency for each respective user by dividing an amount of the one or more associated events for the respective user by a total number of license plate recognition events in the set of license plate recognition events; and
calculating the confidence score for each respective user based on the relative frequency for the respective user.   

calculating a relative frequency for each respective user by dividing an amount of the one or more associated events for the respective user by a total number of license plate recognition events in the set of license plate recognition events (Col. 41-67; Col. 11, Lines 1-6, A Probability score associated with a user is determined based on associated visit events of a user to one or more locations as identified by target license plate identifications at each which is divided over all license plate events to result in a probability score of the user being at a location. E.g. three out of 10 to arrive at 30%.); and
calculating the confidence score for each respective user based on the relative frequency for the respective user (Col. 41-67; Col. 11, Lines 1-6, A Probability score associated with a user is determined based on associated visit events of a user to one or more locations as identified by target license plate identifications at each which is divided over all license plate events to result in a probability score of the user being at a location in a time range. E.g. three out of 10 to arrive at 30%.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Petrey, as previously modified with Kuenzi, with the teachings of Smith by further modifying Petrey such that the confidence score takes into account a frequency of the user likely being at the location at a given time like Smith. The motivation for doing so would have been to more accurately assign a confidence score based on whether the events correspond with previously high frequency events (Smith, Col. 10, Lines 49-55; Kuenzi, [0034]).

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Petrey, as previously modified with Kuenzi and Smith, discloses wherein determining the confidence score comprises:
determining a set of time differences between the one or more associated events for each respective user (Kuenzi, [0044]; [0052]; [0054], Access actions are determined as to whether they occur within a same time frame, i.e. determining time differences to determine if it is within the time frame, and is used in determining the confidence level.); and
calculating the confidence score for each respective user based on the relative frequency for the respective user and the set of time differences for the respective user (Kuenzi, [0044]; [0052]; [0054], Access actions are determined as to whether they occur within a same time frame, i.e. determining time differences to determine if it is within the time frame, and is used in determining the confidence level.).
The reasons and motivations for combining the teachings of Petrey, Kuenzi, and Smith are the same as previously set forth with respect to claim 3 above.

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score comprises:
determining a set of time differences between the one or more associated events for each respective user (Kuenzi, [0044]; [0052]; [0054], Access actions are determined as to whether they occur within a same time frame, i.e. determining time differences to determine if it is within the time frame, and is used in determining the confidence level.);
(Kuenzi, [0034]; [0054], Lines 5-10, A variance to a past time frame can be determined and the confidence level adjusted accordingly.);
calculating the confidence score for each respective user based on  and the variance for the respective user (Kuenzi, [0034]; [0054]; The confidence level/score is based in part on a variance in time for a user and a corresponding event such that those occurring outside a normal variation are scored lower.).
Petrey, as previously modified with Kuenzi, does not disclose wherein determining the confidence score comprises:
calculating a relative frequency for each respective user by dividing an amount of the one or more associated events for the respective user by a total number of license plate recognition events in the set of license plate recognition events;
calculating the confidence score for each respective user based on the relative frequency for the respective user and the variance for the respective user.
However, Smith discloses wherein determining the confidence score comprises:
calculating a relative frequency for each respective user by dividing an amount of the one or more associated events for the respective user by a total number of license plate recognition events in the set of license plate recognition events; (Col. 41-67; Col. 11, Lines 1-6, A Probability score associated with a user is determined based on associated visit events of a user to one or more locations as identified by target license plate identifications at each which is divided over all license plate events to result in a probability score of the user being at a location. E.g. three out of 10 to arrive at 30%.); and
.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Petrey, as previously modified with Kuenzi, with the teachings of Smith by further modifying Petrey such that the confidence score additionally takes into account a frequency of the user likely being at the location at a given time like Smith, and thus to render obvious as a whole, “calculating the confidence score for each respective user based on the relative frequency for the respective user and the variance for the respective user”. The motivation for doing so would have been to more accurately assign a confidence score based on whether the events correspond with previously high frequency events (Smith, Col. 10, Lines 49-55; Kuenzi, [0034]).


As to claim 12, the claim is rejected for the same reasons as claim 10 above. In addition, Petrey, as previously modified with Kuenzi, does not disclose calculating a relative frequency for each respective license plate number by dividing an amount of the one or more associated events for the respective license plate number by a total number of license plate recognition events in the set of license plate recognition events that correspond to the respective license plate number; and
calculating the confidence score for each respective license plate number based on the relative frequency for the respective user.
However, Smith discloses calculating a relative frequency for each respective license plate number by dividing an amount of the one or more associated events for the respective license plate number by a total number of license plate recognition events in the set of license plate recognition events that correspond to the respective license plate number (Col. 41-67; Col. 11, Lines 1-6, A Probability score associated with a user is determined based on associated visit events of a user to one or more locations as identified by target license plate identifications at each which is divided over all license plate events to result in a probability score of the user being at a location. E.g. three out of 10 to arrive at 30%.); and
calculating the confidence score for each respective license plate number based on the relative frequency for the respective user (Col. 41-67; Col. 11, Lines 1-6, A Probability score associated with a user is determined based on associated visit events of a user to one or more locations as identified by target license plate identifications at each which is divided over all license plate events to result in a probability score of the user being at a location in a time range. E.g. three out of 10 to arrive at 30%.).
(Smith, Col. 10, Lines 49-55; Kuenzi, [0034]).

As to claim 13, the claim is rejected for the same reasons as claim 12 above. In addition, Petrey, as previously modified with Kuenzi and Smith, discloses wherein determining the confidence score comprises:
determining a set of time differences between the one or more associated events for each respective license plate number (Kuenzi, [0044]; [0052]; [0054], Access actions are determined as to whether they occur within a same time frame, i.e. determining time differences to determine if it is within the time frame, and is used in determining the confidence level.); and
calculating the confidence score for each respective license plate number based on the relative frequency for the respective license plate number and the set of time differences for the respective license plate number (Kuenzi, [0044]; [0052]; [0054], Access actions are determined as to whether they occur within a same time frame, i.e. determining time differences to determine if it is within the time frame, and is used in determining the confidence level.).


As to claim 15, the claim is rejected for the same reasons as claim 10 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein determining the confidence score comprises:
determining a set of time differences between the one or more associated events for each respective license plate number (Kuenzi, [0044]; [0052]; [0054], Access actions are determined as to whether they occur within a same time frame, i.e. determining time differences to determine if it is within the time frame, and is used in determining the confidence level.);
calculating a variance of the set of time differences for each respective license plate number (Kuenzi, [0054], Lines 5-10, A variance to a past time frame can be determined and the confidence level adjusted accordingly.); and
calculating the confidence score for each respective license plate number based on  the variance for the respective license plate number (Kuenzi, [0034]; [0054], Lines 5-10, A variance to a past time frame can be determined and the confidence level adjusted accordingly.).
Petrey, as previously modified with Kuenzi, does not disclose wherein determining the confidence score comprises:
calculating a relative frequency for each respective license plate number by dividing an amount of the one or more associated events for the respective license plate number by a total number of license plate recognition events in the set of license plate recognition events that correspond to the respective license plate number; and 
calculating the confidence score for each respective license plate number based on the relative frequency for the respective license plate number and the variance for the respective license plate number.
However, Smith discloses wherein determining the confidence score comprises:
calculating a relative frequency for each respective license plate number by dividing an amount of the one or more associated events for the respective license plate number by a total number of license plate recognition events in the set of license plate recognition events that correspond to the respective license plate number(Col. 41-67; Col. 11, Lines 1-6, A Probability score associated with a user is determined based on associated visit events of a user to one or more locations as identified by target license plate identifications at each which is divided over all license plate events to result in a probability score of the user being at a location. E.g. three out of 10 to arrive at 30%.); and 
calculating the confidence score for each respective license plate number based on the relative frequency for the respective license plate number  (Col. 41-67; Col. 11, Lines 1-6, A Probability score associated with a user is determined based on associated visit events of a user to one or more locations as identified by target license plate identifications at each which is divided over all license plate events to result in a probability score of the user being at a location in a time range. E.g. three out of 10 to arrive at 30%.).
(Smith, Col. 10, Lines 49-55; Kuenzi, [0034]).

Allowable Subject Matter
Claims 5, 7, 8, 14, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At page 8, with respect to the rejections of claims 1-18 under 35 USC §112(b), Applicant argues that the amendment from “around” to “proximate in time” overcomes the rejections. Applicant refers to paragraphs [0079]; [0080]; and [0132]-[0134] to demonstrate guidance.
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. As set forth in the respective rejections above, “proximate” is still a relative term. The specification does not recite proximate, let alone define it in a manner in which meaning from the specification can be read into the claims. A such, claims 1, 3-10, and 12-18 remain rejected under 35 USC §112(b) as set forth above. Upon further consideration however, the rejections of claims 2 and 11 under 35 USC §112(b) have been withdrawn as the time window sets boundaries on when the access events need to occur.

(b)	At pages 8-9, with respect to the rejections of independent claims 1, 10, 19, and 23, under 35 USC §103, Applicant argues that the confidence level described in Kuenzi indicates the confidence of the system in “the association between the credential and the customer’s face” and thus is an indication of how certain the system is that a face captured in an image corresponds to a face that the system has previously captured or is previously known to the system. Applicant therefore argues that Kuenzi does not disclose determining a confidence 
	As to (b), Applicant’s arguments have been fully considered but are not persuasive. Like what is claimed, Kuenzi is associating a credential [0054], e.g. a license plate as per [0061] as captured by a camera at a parking space or room [0035], and a user, as indicated by a captured face, attempting to access a locked area, i.e. an event. Thus, this quite clearly reads on determining a confidence score (confidence level) for each user based on associated events (e.g. those users attempting to access locked areas), where the confidence score indicates a degree of match between the user and license plate number (e.g. between the user as in the captured user face and credential such as a license plate). The claim does not place any restriction on previously known or unknown data, so for at least this reason Applicant’s arguments to such are moot. Applicant argues that Kuenzi’s confidence level “is an indication of how well or poorly the system recognizes a user based on an image the system captures”, but ignores that this is also based on the credential which can explicitly be the license plate. Thus, this is precisely what Applicant is claiming in determining a confidence score “indicative of a degree of match between a respective user and a license plate”, i.e. the limitation as claimed is also an indication of how well or poorly the system recognizes the user (i.e. by comparison to a license plate number), except that Kuenzi more specifically uses an image of the user whereas the claim is silent as to how the user is obtained or is represented. Thus, Kuenzi reads on the amended limitation, and when combined with Petrey, renders the claim obvious as a whole.


	As to (c), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b) above with respect to claims 1 and 10, and also for the respective reasons set forth in the rejections of claims 2-4, 6, 9, 11-13, 15, 18, 20-22, and 24-26 above.

(d)	At pages 9-10, with respect to the rejections of dependent claims 6 and 15 under 35 USC §103, Applicant argues that Kuenzi does not disclose the term “variance” and the office action appears to be using how the confidence level can be adjusted based on an access action that is different than an access action performed in the past. Applicant argues that “variance” as used in claims 6 and 15, refers specifically to the statistical parameter and therefore cannot be read upon by Kuenzi.
	As to (d), Applicant’s arguments have been fully considered but are not persuasive. Without conceding whether or not Kuenzi discloses a variance as a statistical parameter, this argument is moot as nothing in the claim states how the “variance” is calculated let alone require that “variance” be a “statistical parameter,” nor does Applicant’s specification explicitly define and require it being as such. Applicant’s specification provides some possible, non-limiting examples of what a variance can be (e.g. [0013]; [0014]) and states that a statistical parameter “in some embodiments” is a variance, but this does not mean that a variance is necessarily a statistical parameter let alone required to be one since it is only in “some 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZHAO MING (CN 108848460 A) discloses determining a score correlating a person with a vehicle based at least in part on the license plate and associated events proximate in time ([0089]-[0092]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. RICHARDSON
Primary Examiner
Art Unit 2167


/James E Richardson/             Primary Examiner, Art Unit 2167